United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    April 9, 2004

                                                           Charles R. Fulbruge III
                             No. 03-51286                          Clerk
                           Summary Calendar


PRINCE S. J. WEBBER,

                                     Plaintiff-Appellant,
versus

U. S. PAROLE COMMISSION,

                                     Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-02-CV-428-PRM
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Prince S. J. Webber, federal prisoner # 04349-000,

(“Webber”) appeals the denial of his petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241.   Webber’s petition

sought relief from a decision of the United States Parole

Commission rescinding a presumptive parole date of September 13,

2003, and continuing his incarceration to a presumptive parole

date of September 13, 2005, on the basis of new and significant

adverse information.   The district court denied Webber’s motion

to appeal in forma pauperis (“IFP”) and certified that the appeal


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-51286
                                 -2-

was not taken in good faith under 28 U.S.C. § 1915(a)(3) and FED.

R. APP. P. 24(a).   Webber has filed a motion for leave to appeal

IFP, thereby challenging the district court’s certification.         See

Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).    Webber also

has filed a motion for appointment of appellate counsel.       The

counsel motion is DENIED.

     Webber’s appellate issues do not involve legal points that

are arguable on their merits.    See Howard v. King, 707 F.2d 215,

220 (5th Cir. 1983).   Contrary to his assertions, the record

reflects that the Commission’s decision was based on new and

significant adverse information because Webber had failed to

comply with a condition to the 2003 presumptive parole date.         The

Commission complied with the parole statutes in summarizing a

psychological report at the hearing and withholding from Webber a

copy of the full report.    Webber has made no cogent argument that

he was prejudiced by the Commission’s alleged failure to comply

with statutory deadlines.   Webber’s other arguments are

incomprehensible and therefore any other issues are deemed

abandoned.   See United States v. Cothran, 302 F.3d 279, 286 n.7

(5th Cir. 2002).

     Webber’s IFP motion is DENIED and this appeal is DISMISSED

as frivolous.   See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202

& n.24.

     MOTIONS DENIED; APPEAL DISMISSED.